DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 4/08/2019 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Germany on 10/10/2016. The Applicant has filed a certified copy of the DE 10 2016 119 268.6 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021, 1/08/2021, 7/01/2019 and 6/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the foreign patents have been considered to the best of the ability of the examiner without benefit of translation.

Drawings
The drawings received on 4/08/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunsby (US 8,582,203), in view of Feng et al. (US 2007/0114362) and further in view of Jalkio et al. (US 4,872,747).

Regarding claim 1, Dunsby teaches an oblique plane microscope (refer to US 8,582,203), comprising: 
a detection optical unit (Fig. 6, assembly 18, lenses 38 and 40, [col. 7, lines 21- 22]) having an image sensor which has a sensor surface formed (charge-coupled device (CCD) detector (e.g. detector 48 in Figures 4, 5 and 6), or other means for detecting or viewing the magnified image, [col. 7, line 33]), and 
a transport optical unit (lenses 26, 28, 32 and 34, [col. 6, lines 60-65], Fig. 6) having a specimen-facing objective (sample 12 facing objective lens 26, [col. 6, lines 36-37]) which is arranged both for specimen illumination by a light sheet tilted relative to an optical axis of the transport optical unit and for imaging a specimen plane illuminated with the light sheet onto the sensor surface of the image sensor (Fig. 6 shows objective lens 26 is arranged both for sample 12 illumination by a light sheet tilted relative to an optical axis of the lenses 26, 28, 32 and 34 and for imaging a sample plane illuminated with the light sheet onto the sensor surface of the image sensor CCD 48; “FIG. 6. Light from a laser 80 (or other illumination source) may be focused by a cylindrical lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 29-32]), wherein 
an optical axis of the detection optical unit is tilted with respect to the optical axis of the transport optical unit (Fig. 6 shows optical axis of the detection optical unit lenses  lenses 26, 28, 32 and 34), 
Dunsby doesn’t explicitly teach 
a sensor surface formed from a plurality of sensor lines arranged parallel to one another, 
the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit, and wherein 
the detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, in a direction lying orthogonal to the sensor lines of the image sensor, being less than a magnification of the anamorphic magnification system in a direction lying parallel to the sensor lines of the image sensor.  
Dunsby and Feng are related as microscopes.
Feng teaches a sensor surface formed from a plurality of sensor lines arranged parallel to one another (Figs. 12 and 14 shows a plurality of sensor lines arranged parallel to one another; “line-scan imaging sensors 81”, [0088]), the sensor lines each extend in an orthogonal direction with respect to the optical axis of the transport optical unit (“FIG. 12, each of the plurality of sensors 81 is mapped … The sensors 81 can be imaging sensors such as a linear line-scan CCD or a TDI line-scan CCD. Sensors are also referred to as detectors herein”, [0088]; Fig. 13 shows the detection optical unit is in a direction lying orthogonal to the sensor lines of the image sensor) and the direction lying orthogonal to the sensor lines of the image sensor (see Figs. 11-14, detector 81). 

Dunsby in view of Feng doesn’t explicitly teach the detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, being less than a magnification of the anamorphic magnification system in a direction lying parallel to the sensor lines of the image sensor.  
Dunsby and Jalkio are related as imaging systems.
Jalkio teaches the detection optical unit has an anamorphic magnification system, a magnification of the anamorphic magnification system, in a direction lying orthogonal to the sensor lines of the image sensor, being less than a magnification of the anamorphic magnification system in a direction lying parallel to the sensor lines of the image sensor (“using anamorphic optics to produce the required magnification in the direction of spot travel, while providing unit (or less) magnification in the orthogonal direction; [col. 1, lines 64-66]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng to include a anamorphic magnification system as taught by Jalkio for the predictable result of decreasing the area of the spot image, hence increasing the light level on the detector 
Regarding claim 3, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above).
Dunsby further teaches the magnification system is a tube lens system (Fig. 6, 38 is a tube lens system).
Regarding claim 4, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope and anamorphic magnification system according to claim 1 (see above).
Dunsby further teaches the oblique plane microscope according to claim 1, wherein the anamorphic magnification system is a telescopic system (see Fig. 6 and summary of the invention; objective lens 26 as is used to illuminate the sample, [col. 6, lines 60-61; col. 7, lines 21-36]).  )
Regarding claim 5, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Jalkio further teaches the anamorphic magnification system is a prism system (“FIG. 3 is an anamorphic prism system”; [col. 3, lines 5-6]).

Regarding claim 6, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Jalkio further teaches the anamorphic magnification system is part of a changing device, which comprises multiple magnification systems which are selectively insertable into the detection optical unit (“proper choice of angles between prism faces and orientations, a wide variety of magnifications, and deflections angles are possible”, [col. 5, lins 44-50], here magnification is selectable insertable).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng to include a changing device, which comprises multiple magnification systems as taught by Jalkio for the predictable result of obtaining various magnification or deflection angles depending on the desired application of the prismatic angular anamorphic optical system, as Jalkio described in [col. 2, lines 32-37].
Regarding claim 7, the oblique plane microscope according to claim 1 is rejected (see above).

Dunsby further teaches the oblique plane microscope according to claim 1, wherein the transport optical unit is telecentric on both sides (transport optical unit, lenses 26, 28, 32 and 34, telecentric on both sides), the oblique plane microscope further comprising an illumination optical unit arranged to produce the light sheet in an intermediate image space (“lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 30-33], Fig. 6 shows oblique plane microscope), such that the light sheet produced in the intermediate image space is imaged into the specimen (“the intermediate image 36 (Image 2) which corresponds to the sample 12”, [col.7, lines 7-8]), the specimen plane illuminated with the light sheet is imaged as an intermediate image into the intermediate image space (“lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col.9, lines 31-32]), and the detection optical unit  images the intermediate image generated in the intermediate image space onto the image sensor (see Fig. 8, sensor CCD 48), and wherein an optical axis  of the illumination optical unit, and the optical axes of the transport optical unit, and of the detection optical unit intersect one another in the intermediate image space (see Fig. 6, “the intermediate image 36 (i.e. at the point where the focal plane of lens 38 intersects with the focal plane of lens 34”, [col. 7, lines 38-40]),
Regarding claim 8, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 7 (see above). 
 in combination with an electronically-controlled stage for positioning the sample or for moving the sample in one or more directions. By scanning the sample in one or more directions it is then possible to build up a 3D image of the sample”, [col. 4, lines 37-42]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a scanning element as taught by Dunsby as another setup for the predictable result of obtaining 3D image of the sample [col. 4, lines 37-42].
Regarding claim 9, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 7 (see above). 
Dunsby in another embodiment teaches the transport optical unit is free of a beam splitter (Figs. 3-5, “… 21 may be replaced by a larger partially reflecting beamsplitter”, [col. 6, lines 43-44]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a beam splitter as taught by Dunsby as another embodiment for the predictable result of covering the whole of the back aperture of lens 26, e.g. as shown in FIG. 4 [col. 6, lines 44-46].
Regarding claim 10, the oblique plane microscope according to claim 8 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 8 (see above). 
Dunsby further teaches the scanning element is arranged within the transport optical unit at a site of a realistic pupil image (“enabling the oblique plane in the sample to be imaged without aberrations”, [col. 2, lines 60-61]).
Regarding claim 11, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 7 (see above). 
Dunsby further teaches the illumination optical unit contains a telescopic system and an illumination objective facing the intermediate image space (see Fig. 6 and summary of the invention; objective lens 26 as is used to illuminate the sample, [col. 6, lines 60-61; col. 7, lines 21-36]).  
Regarding claim 12, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope contains an anamorphic system according to claim 7 (see above). 
Dunsby further teaches the illumination optical system contains an anamorphic system designed to generate the light sheet in the intermediate image space (“lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 30-33]; “the 
Regarding claim 13, the oblique plane microscope according to claim 7 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope contains an anamorphic system according to claim 7 (see above). 
Dunsby further in an alternative set up teaches the illumination optical system contains a further scanning element designed to generate the light sheet in the intermediate image space (“an alternative set up in combination with an electronically-controlled stage for positioning the sample or for moving the sample in one or more directions. By scanning the sample in one or more directions it is then possible to build up a 3D image of the sample”, [col. 4, lines 37-42]; “lens 82 to produce a sheet of illumination in the focal plane of lens 34”, [col. 9, lines 30-33]; “the intermediate image 36, i.e. at the point where the focal plane of lens 38 intersects with the focal plane of lens 34”, [col. 7, lines 38-40]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a scanning element as taught by Dunsby as another setup for the predictable result of obtaining 3D image of the sample [col. 4, lines 37-42].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunsby, in view of Feng et al. and Jalkio et al. as applied to claim 1 above, and further in view of Bradbury et al. (US 2015/0182118).

Regarding claim 2, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above).
Dunsby in view of Feng and Jalkio teaches doesn’t explicitly teach the image sensor is an sCMOS sensor.  
Dunsby and Bradbury are related as imaging systems.
Bradbury teaches the image sensor is a sCMOS sensor (“detectors can include CCD, CMOS, SCMOS or other detectors”, [0211]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a sCMOS sensor as taught by Jalkio for the predictable result of providing a physical 2D spatial image with reducing movement artifacts, as Bradbury teaches in [0211], ( detectors can include CCD, CMOS, SCMOS or other detectors that will provide a physical 2D spatial image. Images are received by the system and timed such that one sensor defines the longest exposure time and all other sensors are timed that their relative shorter exposure is synchronized to the end of the longest exposure time to reduce movement artifacts).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dunsby, in view of Feng et al. and Jalkio et al. as applied to claim 1 above, and further in view of view of Maekawa et al. (US 2014/0136132).

Regarding claim 14, the oblique plane microscope according to claim 1 is rejected (see above).
Dunsby in view of Feng and Jalkio teaches the oblique plane microscope according to claim 1 (see above). 
Dunsby in view of Feng and Jalkio teaches doesn’t explicitly teach the specimen-facing objective is shiftable along the optical axis of the transport optical unit.
Dunsby and Maekawa are related as microscopes.
Maekawa teaches an arrangement wherein the specimen-facing objective is shiftable along the optical axis of the transport optical unit (“the objective lens is moved in the optical axis direction”, [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Dunsby in view of Feng and Jalkio to include a specimen-facing objective shiftable along the optical axis of the transport optical unit to focus over the entire field of view to capture the image of the sample, as Maekawa teaches in Fig. 2 and [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872